Citation Nr: 1808939	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  12-01 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, including as secondary to service-connected disability.

2.  Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. E. Jones, Counsel




INTRODUCTION

The Veteran served on active duty from December 1990 to November 1997.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin. 

The Veteran's claims were remanded by the Board in September 2016 in order to obtain VA medical opinions.  The medical opinions have been obtained and there has been substantial compliance with the September 2016 Board remand orders.

The Veteran's VA vocational rehabilitation records were added to the file subsequent to a December 2016 supplemental statement of the case (SSOC).  These records are not relevant to the issues on appeal.  Accordingly, remand of the Veteran's claims for Agency of Original Jurisdiction (AOJ) review of these records is not indicated.

The issue of entitlement to service connection for diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran does not have hearing loss disability in either ear that is causally or etiologically related to service or which manifested within one year of the Veteran's discharge from service.


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or aggravated by service, and such incurrence may not be presumed.  38 U.S.C. §§ 1101, 1110, 1112, 1113 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C. §§ 5103, 5103A (2012), and implemented at 38 C.F.R. § 3.159 (2017), amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

The record reflects that VA provided the Veteran a VCAA notice letter in September 2010.  This notice informed the Veteran of the respective duties of VA and the Veteran in obtaining evidence. 

The Board finds the Veteran has been afforded adequate assistance in regard to his claim.  The record reflects that the Veteran's service treatment records (STRs), Social Security Administration (SSA) records, and VA medical records have been obtained.  The Veteran has been provided VA audiological examinations and VA audiological opinions have been obtained.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal.  Therefore, the duty to assist has been satisfied. 

The Veteran's representative has questioned the sufficiency of the most recent VA audiological examinations.  As explained below, these examinations were not complete due to the Veteran's behavior.  Accordingly, the Veteran's claim will be decided based on the evidence currently of record.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

In short, the Board finds that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection Law and Regulations

To establish service connection a Veteran must generally show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d); see Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include organic diseases of the nervous system, manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a).  For sensorineural hearing loss, as an organic disease of the nervous system, the disease must have manifested to a degree of 10 percent or more within one year of service.  38 C.F.R. § 3.307(a)(3).  

In this case, the Veteran was not diagnosed with hearing loss in either ear within one year of separation from service.  As such, entitlement to service connection for bilateral hearing loss on a presumptive basis is not warranted.

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Continuity of symptomatology requires that the chronic disease have manifested in service.  38 C.F.R. § 3.303(b).  In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  Id.  

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000 or 4,000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater; or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385. 

III.  History and Analysis

A claim for service connection for bilateral hearing loss was first received in August 2010.  The Veteran's representative stated that the Veteran had problems hearing since service.  In the Veteran's November 2009 claim for service connection for tinnitus, the Veteran stated that he noticed a high pitch noise in his head at the time he was conducting training on .50 caliber machine guns.  In addition, he stated that he qualified and re-qualified for several weapons during service.  Further, he stated that he served on an aircraft carrier, with lots of noise, for fourteen months. 

The Veteran's STRs do not contain any complaints of hearing loss.  All audiometric examinations during service revealed the Veteran to have normal hearing acuity.  The last audiometric report regarding the Veteran's hearing acuity prior to the Veteran's November 1997 discharge from active duty was performed in October 1997.  The October 1997 audiological testing indicates that the Veteran had normal hearing with auditory thresholds of 10, 10, 0, 10 and 10 decibels in the right ear, and auditory thresholds of 15, 10, 5, 15 and 10 decibels in the left ear, at the respective frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.  The STRs include a Report of Medical History (RMH) filled out by the Veteran in October 1997, just prior to his discharge from service.  The Veteran indicated on this form that he did not know if he had ever had hearing loss. 

The first post service audiological consultation was in November 2011.  The VA examiner stated that the Veteran had normal hearing thresholds from 500 through 4000 Hertz in both ears.  The examiner noted that speech reception and word recognition was also normal in both ears.  The VA examiner went on to state that half words were offered on speech reception suggesting some non-organic components.  

On VA examination in February 2010, audiometric testing revealed the Veteran to have hearing loss as defined by VA in both ears.  The VA examiner opined that the Veteran's hearing loss was unrelated to service.  He noted that all tests of the Veteran's hearing during service were normal and that there were no complaints of hearing loss or tinnitus during service.  He stated that all the factual evidence indicated that the onset of hearing loss was not due to inservice noise exposure.  

A May 2013 VA audiologist was unable to report the Veteran's auditory thresholds.  She stated that the results were invalid due to non-organic loss.  She went on to state that the Veteran had normal hearing in both ears.  She further stated that, if present, any hearing loss was not as likely as not caused by, or a result of, service.  She noted that the Veteran was released from service in 1997, and that VA testing revealed the Veteran to have normal hearing in both ears in November 2011.  She stated that there was no scientific basis for concluding that delayed onset hearing losses exist.  

On examination in November 2016, the VA audiologist was again unable to report the Veteran's auditory thresholds.  The examiner stated that the results were invalid due to bilateral non-organic loss.  She reported that SRT was not in agreement with the puretone average in either ear.  She stated that ascending/descending threshold searches were not in agreement for either ear.  She further noted that there were 40 decibel discrepancies when comparing threshold search methods.  The VA audiologist indicated that the Veteran had normal hearing in both ears.  She further opined that if there was any hearing loss in either ear it was unrelated to service.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether the Veteran has a current bilateral hearing loss disability that is a result of noise exposure during service, such falls outside the realm of common knowledge of a lay person as this is beyond the capability of a lay person to observe.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Rather, it requires specialized knowledge of medical principles relating to the auditory system.

Furthermore the Board does not find the Veteran's report of hearing loss ever since service to be credible.  This is contradicted by the examination that showed that the Veteran had normal hearing on separation from service, and by the November 2011 VA examination that showed that the Veteran still had normal hearing 14 years after discharge from service.  

Although he was found to have bilateral hearing loss on VA examination in February 2010, the examiner opined that the loss was not caused by or a result of service.  This conclusion is further supported by the May 2013 and November 2016 audiological reports noting that if the Veteran has any hearing loss, it is unrelated to service.  

The Board has considered the representative's assertion on a December 2017 Informal Hearing Presentation that the Veteran's "non-organic" hearing loss could be related to the service-connected hypopituitarism disability.  However, the Board must point out that non-organic (functional) hearing loss is defined as a conscious or unconscious effort of the individual being tested to exaggerate auditory thresholds.  The VA examiners' use of the term "non-organic" was not to imply that the Veteran had any type of actual hearing deficit present in either ear.  In fact, both the May 2013 and November 2016 audiological report went on to state that the Veteran had normal hearing in both ears.

As shown above, the greater weight of the evidence, and the most probative evidence, clearly shows that any hearing loss during the appeal period is unrelated to service.  The Veteran has not been found to be credible, there are audiological opinions against his claim, and there are no audiological opinions in support of his claim.  As the preponderance of the evidence is against the claim, service connection for bilateral hearing loss disability is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  For these reasons, the claim is denied.


ORDER

Entitlement to service connection for a bilateral hearing loss is denied.


REMAND

The Veteran seeks service connection for diabetes mellitus and asserts that he developed diabetes due to his service-connected hypopituitarism, status post bifrontal craniotomy for suprasellar craniopharyngioma.  In December 2017, the Veteran's representative referenced a Swedish medical study and asserted that it supported the Veteran's claim.  The Board must remand the Veteran's claim in order for a medical examiner to review the medical journal article and then provide an opinion as to whether the Veteran's diabetes mellitus is caused or aggravated by the Veteran's service-connected hypopituitarism, status post bifrontal craniotomy for suprasellar craniopharyngioma.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran's claims file to an appropriate VA examiner, preferably to the VA examiner who provided the November 2016 diabetes examination of the Veteran, if she is available.  The examiner is asked to review the assertions of the Veteran's representative in a December 4, 2017 Informal Hearing Presentation (IHP).  The examiner is to review the article in the Journal of Clinical Medicine discussed by the Veteran's representative in the IHP: "Hypothalamic Obesity in Craniopharyngioma Patients."  In particular please discuss paragraph 2.3 regarding cardiometabolic risk factors.  Then provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diabetes mellitus is caused or aggravated by his service-connected hypopituitarism, status post bifrontal craniotomy for suprasellar craniopharyngioma.

2.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


